Citation Nr: 0929191	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-37 683 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.  

2.  Entitlement to service connection for a right knee 
disability. 

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to service connection for a bilateral hearing 
loss disability.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from June 1956 to January 1960 with 
reported additional service in the reserves.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issues of entitlement to service connection for a 
bilateral hearing loss disability and tinnitus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of record of a right wrist 
disease or injury.  

2.  A right wrist disability is not attributable to service 
nor was arthritis manifested to a degree of 10 percent 
disabling or more within one year after separation from 
service.  

3.  There is no competent evidence of record of a right knee 
disease or injury.  

4.  A right knee disability is not attributable to service 
nor was arthritis manifested to a degree of 10 percent 
disabling or more within one year after separation from 
service.  

5.  There is no competent evidence of record of a right ankle 
disease or injury.  

6.  A right ankle disability is not attributable to service 
nor was arthritis manifested to a degree of 10 percent 
disabling or more within one year after separation from 
service.   


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  A right knee disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A right ankle disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in February 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, the Board notes that 
the appellant has not been afforded a VA compensation and 
pension examination.  However, the Board finds that a VA 
examination is not necessary in order to decide the 
appellant's claims.  There are two pivotal cases which 
address the need for a VA examination, Duenas v. Principi, 18 
Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 
79 (2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The Board finds that there is no competent evidence showing 
that the appellant has a current right wrist, right knee 
and/or right ankle disease or injury.  As such, there is no 
showing that a right wrist, right knee and/or right ankle 
disability is attributable to service.  Because some evidence 
of an in-service event, injury, or disease is required in 
order to substantiate a claim for service connection and 
because a post-service medical examination could not provide 
evidence of such past events, a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA 
examination is not warranted.  

The Board notes that, via his representative, the appellant 
has argued that his personnel records and records from the 
Bentwaters Air Base hospital in England should be requested 
to substantiate his claims.  However, the Board notes that in 
the absence of a current disability, service connection may 
not be granted.  As such, a remand for the purpose of 
obtaining the above records would be futile in absence of a 
showing that the appellant has a right wrist, right knee and 
right ankle disability.  We also note that at separation he 
denied a relevant medical history.  

The Board further notes that the appellant's service 
treatment records are missing.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Because of missing records, the 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

        Legal Criteria 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as arthritis, may be service connected 
if manifested to a degree of 10 percent disabling or more 
within one year after separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

					Analysis

The appellant has appealed the denial of service connection 
for right wrist, right knee and right ankle disabilities.  
After review of the record, the Board finds against the 
appellant's claims.  

At the separation examination in December 1959, the feet, 
lower extremities and upper extremities were reported normal.  
At that time, the appellant reported childhood mumps, piles, 
adolescence boils, radioactive work, and tonsillectomy and 
adenoidectomy.  He denied all other significant medical or 
surgical history.  

Via various statements the appellant has reported that he was 
injured while playing football in service.  According to the 
appellant, he was tackled by another player from the right 
side which turned his body around while his feet remained 
planted.  He recalled being treated immediately by a medic 
with a splint and, when he returned to the base, being 
treated at the Bentwaters Air Base in England.  The appellant 
has reported that the injury took place sometime in 1958 or 
1959, which corresponds to when he was placed on TDY.  

Based on review of the evidence, the Board finds that service 
connection is not warranted.  In this regard, the Board notes 
that the appellant seeks service connection for right wrist, 
right knee and right ankle disabilities but there is no 
competent evidence of a right wrist, right knee and/or right 
ankle disease or injury.  For veterans, basic entitlement to 
disability compensation derives from two statutes, 38 U.S.C. 
§§ 1110 and 1131- - the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the words: "For disability resulting from 
personal injury suffered of disease contracted in the line of 
duty. . . ." 38 U.S.C. §§  1110, 1131 (2008).  Thus, in 
order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In this case, there is no competent evidence of any current 
right wrist, right knee and/or right ankle disease or injury.  
The record is devoid of any private or VA treatment records 
relating to the right wrist, right knee and/or right ankle.  
The Board has considered the various statements made by the 
appellant.  The appellant has reported pain and arthritis 
symptoms in his right wrist, right knee and right ankle.  The 
Board is mindful that the appellant's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Although 
the appellant has asserted right wrist, right knee and right 
ankle pain, the Board notes that a symptom, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disease or injury.  
Without a pathology to which the symptoms of the appellant's 
pain can be attributed, there is no basis to grant service 
connection.  See Sanchez-Benitez v. Principi, supra.  The 
appellant has also claimed that he has arthritic symptoms in 
his right wrist, right knee and right ankle.  However, 
although the Board finds that the appellant is competent to 
report symptoms of arthritis, a diagnosis of arthritis is far 
too complex a medical question to lend itself to the opinion 
of a layperson.  See Jandreau, supra (explaining in footnote 
4 that a Veteran is competent to provide a diagnosis of a 
simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  

The Board has no reason to doubt the appellant's reports of 
right wrist, right knee and right ankle pain; however, the 
competent evidence of record does not show his symptoms are 
due to an underlying disease or injury as a result of any 
active service.  Without competent evidence of current 
disability related to a disease or injury, service connection 
cannot be granted.  The preponderance of the evidence is 
against the claims for service connection.  Because there is 
no approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2008).  

In reaching this determination, the Board has noted the 
appellant's report of in service trauma while playing sports.  
However, the separation examination disclosed that the upper 
extremities and musculoskeletal systems were normal.  
Furthermore, although he reported a history of mumps and 
piles at separation, he denied all other relevant medical 
history. We find the contemporaneous normal separation 
examination and his denial of pertinent pathology to be far 
more probative as to the onset of the claimed conditions.  


ORDER

Service connection for a right wrist disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a right ankle disability is denied.  


REMAND

The appellant has appealed the denial of service connection 
for a bilateral hearing loss disability and tinnitus.  The 
appellant has reported that he was a weapons mechanic in 
service and that he was exposed to noise while working on the 
flight line during service and while serving with the Air 
National Guard thereafter.  The Board notes that it has been 
found that the appellant's service treatment records for his 
active service are unavailable.  However, the appellant has 
recently reported Air National Guard service and he has 
indicated that these records may substantiate his claims for 
service connection.  

VA has an affirmative duty to assist claimants obtain 
relevant records.  See 38 U.S.C.A. 5103A(b)(1) (West 2002)(VA 
is required to make reasonable efforts to obtain relevant 
records which the claimant has adequately identified to VA).  
A review of the claims folder discloses no attempt by the VA 
to assist the appellant in obtaining potential records from 
his service in the reserves.  On remand, VA should attempt to 
obtain these records.  As such, the Board finds that a remand 
is warranted.  

Accordingly, the case is REMANDED for the following action:

Contact the appellant and ask him to 
identify his dates of service in the Air 
National Guard.  Once the above 
information is received, take all actions 
necessary to locate the appellant's Air 
National Guard records to include 
contacting the NPRC and requesting that 
they request the records from the Air 
Reserve Personnel Center/DSMR HQ 
ARPC/DPSSA/B in Denver, Colorado-or other 
appropriate archives for retired National 
Guard personnel records. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


